


Exhibit 10.1




MUTUAL TERMINATION AGREEMENT




WHEREAS, The Johns Hopkins University, acting through its Applied Physics
Laboratory ("JHU/APL"), and MIP Solutions, Inc. ("COMPANY"), entered into a
License Agreement effective January 23, 2006, as amended by: Amendment No. 1
effective February 1, 2007, Amendment No. 2 effective September 12, 2007,
Amendment No. 3 effective December 27, 2007, Amendment No. 4 effective April 28,
2008, E-mail dated February 28, 2008 from E. Hunton to H. Curran, subject: RE::
Official election of Improvements to License Agreement (2415), and Amendment No.
5 effective October 13, 2008 (License Agreement, Amendments and E-mail
collectively the “LICENSE”) as relates to the JHU/APL INTELLECTUAL PROPERTY, as
defined therein;




WHEREAS, JHU/APL and COMPANY now mutually desire to terminate the License and
all other agreements and understandings between them:




Now, therefore, in consideration of the premise and the mutual covenants and
agreements herein contained, and for good and valuable consideration, the
sufficiency and receipt whereof is hereby acknowledged, the parties hereto do
covenant and agree as follows:




(1)

Subject to the performance of all covenants set out in section (3) hereof, all
agreements between the parties, including but not limited to the LICENSE, the
Payment Plan Agreement dated December 27, 2007, the Loan Agreement dated July 1,
2008, and all amendments to such agreements (collectively, the “Agreements”),
are by mutual agreement hereby terminated and of no further effect, with each
party having no recourse against the other as to the Agreements.   Without
limiting the generality of the foregoing, each party hereto, for itself and on
behalf of its present and former representatives, agents, attorneys, executors,
administrators, heirs, assigns and successors in interest, hereby releases and
forever discharges each of the other parties hereto and their respective present
and former officers, directors, shareholders, employees, representatives,
agents, attorneys, executors, administrators, heirs, assigns and successors in
interest (collectively, the "Released Parties") from all past, present and
future claims, demands, obligations, and causes of action of any nature
whatsoever, whether in tort (including, without limitation, acts of active
negligence), contract or any other theory of recovery in law or equity, whether
for compensatory or punitive damages, equitable relief or otherwise, and whether
now known or unknown, suspected or unsuspected, which are based upon or arise
out of or in connection with the Agreements or their termination hereunder, but
excluding any executory provision of this Agreement.  The filing or bringing by
any party hereto of any claim, demand, obligation, or cause of action against
any Released Party with respect to any matter released pursuant hereto shall
constitute a breach of this Agreement.




(2)

Hereafter, COMPANY shall have no right or license in the JHU/APL INTELLECTUAL
PROPERTY as defined in the LICENSE and all rights in and to the JHU/APL
INTELLECTUAL PROPERTY shall revert to JHU/APL at no cost to JHU/APL.








--------------------------------------------------------------------------------

(3)

COMPANY shall:




a.

within ten (10) business days after this mutual termination agreement has been
executed on behalf of both parties hereto, return to JHU/APL all proprietary
technical information, materials, devices, and components received by COMPANY
from JHU/APL under the LICENSE;




b.

pay to JHU/APL, and JHU/APL shall accept, the sum of $20,000, which sum shall be
paid within a period of twenty (20) days following the completion of the
proposed reverse takeover of the COMPANY by AWG International Inc., a
corporation formed under the laws of the State of Nevada (“AWG”), whereby the
COMPANY will acquire all the issued and outstanding voting shares of AWG from
the principals of AWG in exchange for majority ownership of the COMPANY’s common
capital stock (the “REVERSE TAKEOVER”); and




c.

issue to JHU/APL, and JHU/APL shall accept, 600,000 shares of the common capital
stock of COMPANY as fully paid and non-assessable and bearing a restrictive
legend against transfer within a period of 20 days following the REVERSE
TAKEOVER.




(4)

Each party hereto hereby represents and warrants that it has not heretofore
assigned, transferred or hypothecated or purported to assign, transfer or
hypothecate to any person or entity all or any part of or any interest in any
claim, contention, demand, cause of action relating to any matter released
hereby.




(5)

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective past and present (as applicable) officers,
directors, employees, shareholders, representatives, agents, attorneys,
executors, heirs, assigns, and successors in interest.




(6)

In the event of any action, suit or other proceeding concerning the negotiation,
interpretation, validity, performance or breach of this Agreement, the
prevailing party or parties shall be entitled to recover such party's reasonable
attorneys' fees, expenses and costs, not limited to costs of suit, incurred in
each and every such action, suit or other proceeding, including any and all
appeals or petitions relating thereto.




(7)

This Agreement constitutes and is intended to constitute the entire agreement of
the parties concerning the subject matter hereof.  All prior discussions and
negotiations with respect to the subject matter hereof and thereof are
superseded by this Agreement.




(8)

If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid or unenforceable, in whole or in part, the remaining
provisions, and any partially invalid or unenforceable provisions, to the extent
valid and enforceable, shall nevertheless be binding and valid and enforceable.
Notwithstanding the foregoing severability provision, the parties reserve the
right to rescind this Agreement in the event that a court of competent
jurisdiction holds that a provision of this Agreement is unenforceable, in whole
or in part;





--------------------------------------------------------------------------------

provided that such unenforceability constitutes a material failure of
consideration for the parties entering into this Agreement.




(9)

The parties shall, from time to time, promptly execute and deliver such further
instruments, documents, and papers and perform such further acts as may be
necessary or proper to carry out and effect the terms of this Agreement.




(10)

This Agreement may not be modified or terminated orally and no modification,
termination, or waiver shall be valid unless in writing and signed by all of the
parties.




(11)

This Agreement shall be construed according to and governed by the laws of the
State of Maryland, excluding Maryland law concerning conflict of laws, and the
parties hereby irrevocably attorn to the exclusive jurisdiction of the courts
thereof.




IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by their duly authorized representative, to be effective on the date of
the last party to sign.




MIP SOLUTIONS, INC.

THE JOHNS HOPKINS UNIVERSITY

Applied Physics Laboratory










By /s/ Jeffery Lamberson

By /s/ Norma Lee Todd

Jeffery Lamberson

Norma Lee Todd

President, Director  

Technology Transfer Assistant Director




Date 7/25/10

Date 8/2/2010









